 


114 HRES 526 EH: Providing for consideration of the bill (H.R. 1737) to nullify certain guidance of the Bureau of Consumer Financial Protection and to provide requirements for guidance issued by the Bureau with respect to indirect auto lending; providing for consideration of the bill (H.R. 511) to clarify the rights of Indians and Indian tribes on Indian lands under the National Labor Relations Act; and for other purposes.
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 526 
In the House of Representatives, U. S.,

November 17, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1737) to nullify certain guidance of the Bureau of Consumer Financial Protection and to provide requirements for guidance issued by the Bureau with respect to indirect auto lending; providing for consideration of the bill (H.R. 511) to clarify the rights of Indians and Indian tribes on Indian lands under the National Labor Relations Act; and for other purposes. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 1737) to nullify certain guidance of the Bureau of Consumer Financial Protection and to provide requirements for guidance issued by the Bureau with respect to indirect auto lending. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read. All points of order against provisions in the bill are waived. No amendment to the bill shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 511) to clarify the rights of Indians and Indian tribes on Indian lands under the National Labor Relations Act. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Education and the Workforce now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce; and (2) one motion to recommit with or without instructions. 
3.Upon adoption of this resolution— (a)the House shall be considered to have: (1) taken from the Speaker’s table the bill (S. 1177) to reauthorize the Elementary and Secondary Education Act of 1965 to ensure that every child achieves; (2) stricken all after the enacting clause of such bill and inserted in lieu thereof the provisions of H.R. 5, as passed by the House; and (3) passed the Senate bill as so amended; and 
(b)it shall be in order for the chair of the Committee on Education and the Workforce or his designee to move that the House insist on its amendment to S. 1177 and request a conference with the Senate thereon.  4.In the engrossment of H.R. 3762, the Clerk shall strike title I and redesignate the subsequent titles accordingly. 

Karen L. Haas,Clerk.
